DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the instant application is directed to a system and a method for remote monitoring and diagnosing low water cut-off (LWCO) condition for the boiler comprising: a remote mobile application for receiving signal containing information about boiler water feed including DIP switch setting that control a feed cycle and feed time of water provided to a boiler, wherein the information included a model number/type, then based upon the received signal generate a corresponding signaling containing information to remotely control the low water cut-off (LWCO) circuit. The closest prior arts, Tynkov (Pub # US 2004/0181349 A1), Narain et al. (Pub # US 2017/0082993 A1), and Morimoto et al. (Pub # US 2009/0320501 A1). Tynkov discloses A software-based water level monitoring and control system includes software for monitoring and recording system functions, safety features, diagnostic testing histories, and other functions, wherein the system monitoring and/or regulating one or more operating parameters of the boiler, such as water levels within the boiler; in response to the boiler system testing of low-water cut-off, auxiliary low-water cut-off, and pressure vessel float operation and functionality, the software builds histories and other data compilations.  Narain et al. discloses a system for monitoring and controlling building equipment includes a near field communications (NFC) tag, a temperature sensor, a mobile device, and a controller, wherein the mobile device reads the NFC tag and obtains the tag ID from the NFC tag via NFC. The controller receives the tag ID from the mobile device and uses the tag ID to identify the temperature .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK K WANG whose telephone number is (571)272-1938. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK K WANG/Primary Examiner, Art Unit 2687